Title: To Alexander Hamilton from James McHenry, 22 October 1798
From: McHenry, James
To: Hamilton, Alexander



War Department22 October 1798.
Sir

I have been favored with your letter of the 19th instant.
You will see by the enclosed copy of a letter to Colo Stevens dated 21st of august the instructions which respect the fortifications on Governors, Bedlows and Ellis’s Islands.
In conformity with your opinion I have directed Col Stevens to contract for the necessary additional barracks on Governors Island, and to have such buildings as already exist on Ellis’s Island fitted up for the immediate accommodation of a company and the works put in a state of defence as speedily as possible agreeably to my instructions contained in the letter enclosed.
With respect and esteem   I have the honor to be Dr Genl.   Your most obd Hb St

James McHenry
Major Genl A Hamilton

